TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 9, 2020



                                      NO. 03-19-00638-CR


                                   Ex parte David Wayne Ford




        APPEAL FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
             DISMISSED AS MOOT -- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s denial of appellant’s pretrial application for writ of habeas

corpus. Having reviewed the record, the Court agrees that the appeal should be dismissed.

Therefore, the Court dismisses the appeal as moot. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.